                Case 19-11299-LSS             Doc 288        Filed 08/20/19        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                   Chapter 11

SPORTCO HOLDINGS, INC., et al.,1                         Case No. 19-11299 (LSS)
                                                         (Jointly Administered)
                          Debtors.
                                                         Re: Docket No. 281

                                   NOTICE OF CLOSING OF SALE

        PLEASE TAKE FURTHER NOTICE that, on August 16, 2019, the Court entered the
Order (I) Approving the Asset Purchase Agreement for the Sale of Certain Assets of Evans
Sports, Inc. and Authorizing the Sale Contemplated Therein; and (II) Granting Related Relief
(the “Sale Order”) [Dkt. No. 281], authorizing and approving, among other things, the sale of
certain assets of Evans Sports, Inc. and the assumption and assignment of certain executory
contracts and unexpired leases (the “Sale”) to Jeffrey Gabel and Jennifer Gabel (the “Buyer”).

       PLEASE TAKE FURTHER NOTICE that on August 19, 2019, the Debtors and the
Buyer closed on the Sale in accordance with the terms of that certain Asset Purchase Agreement,
dated as of July 24, 2019, as amended, attached to the Sale Order.




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Bonitz
Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor
Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo
Holdings, Inc. (0355); and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 267 Columbia Ave., Chapin, SC 29036.
            Case 19-11299-LSS   Doc 288   Filed 08/20/19   Page 2 of 2



Dated: August 20, 2019                    Respectfully submitted,
       Wilmington, Delaware
                                          POLSINELLI PC

                                          /s/ Christopher A. Ward
                                          Christopher A. Ward (Del. Bar No. 3877)
                                          Brenna A. Dolphin (Del. Bar No. 5604)
                                          222 Delaware Avenue, Suite 1101
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 252-0920
                                          Facsimile: (302) 252-0921
                                          Email: cward@polsinelli.com
                                                  bdolphin@polsinelli.com

                                          -and-

                                          McDERMOTT WILL & EMERY LLP
                                          Timothy W. Walsh (admitted pro hac vice)
                                          Darren Azman (admitted pro hac vice)
                                          Riley T. Orloff (admitted pro hac vice)
                                          340 Madison Avenue
                                          New York, New York 10173-1922
                                          Telephone:     (212) 547-5400
                                          Facsimile:     (212) 547-5444
                                          Email: twwalsh@mwe.com
                                                 rorloff@mwe.com
                                                 dazman@mwe.com

                                          Counsel to the Debtors and
                                          Debtors in Possession




                                      2
